Citation Nr: 9923486	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
March 1971.  This appeal arises from a July 1996 rating 
decision of the Winston-Salem, North Carolina, regional 
office (RO) which denied service connection for PTSD.


FINDINGS OF FACT

1.  Service medical records show that the veteran received 
treatment for an acute phobic reaction after witnessing a 
fight among members in his unit.

2.  The medical evidence of record suggests that the 
veteran's current diagnosis of PTSD is a result, in part, of 
his witnessing two fellow soldiers attack and nearly kill 
another soldier.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§  1110 
(West 1991); 
38 C.F.R. § 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his 
psychiatric condition was normal.  In November 1968, the 
veteran was seen for complaints of anxiety and fear of 
sleeping in the company area.  He reported seeing "a fight 
in his unit," and that he was too frightened to reveal any 
of the details surrounding that event.  He said he was scared 
to sleep in the barracks.  The diagnosis was acute and 
subacute phobia reaction due to routine military stress and 
"unpleasant experiences."  As he had completed his tour in 
Vietnam, it was recommended that the veteran be transferred 
back to CONUS as soon as possible.  There is no discharge 
examination on record.  However, the record does show that 
the veteran served in the Army Reserves for over 20 years, 
and that examinations conducted in May 1990 and October 1992 
showed that his psychiatric condition was normal.

The veteran's Report of Transfer or Discharge (VA Form DD-
214) covering the period from July 1967 to March 1971 
indicated that his military occupational specialty (MOS) was 
as a cook.  He was listed to have received a National Defense 
Service Medal, a Republic of Vietnam Campaign Medal with 60 
Device, and a Vietnam Service Medal.  He was also noted to 
have been a Marksman and Sharpshooter with the M-14 Rifle and 
a Marksman with the M-16 Rifle.  No other medals, 
commendations, devices, or awards were reported.  The 
veteran's service personnel records (Form DA-20) showed that 
he participated in the Vietnam Counteroffensive Phase III, 
the Tet Counteroffensive, and the Vietnam Counteroffensive 
Phase II.  During his service in the Republic of Vietnam from 
November 1967 to November 1968, the veteran was assigned to 
the HHC, 58th Field Depot in Qui Nhon, Vietnam.

In November 1994, the veteran filed a claim for service 
connection for PTSD.  Received in conjunction with the claim 
were private medical reports dated in August 1994 and October 
1994 from Judith S. Yongue, M.D., indicating the veteran was 
diagnosed as having PTSD.  He was noted to have seen some 
"terrible things," including seeing "two of our guys" 
attacking another service member and trying to kill him.

In March 1995, the veteran submitted a statement regarding 
his alleged in service stressor.  He reported seeing two 
service members trying to kill a fellow service member.  He 
added that these men also threatened to kill him.  He said 
the event took place on or about the last week of October 
1968.  He maintained that the trauma of witnessing this 
incident eventually led to his hospitalization in November 
1968.  He stated that he had been internalizing his emotional 
distress for the past 28 years.

By a rating action dated in July 1996, service connection for 
PTSD was denied.  The RO determined that the evidence of 
record did not establish that the veteran had experienced a 
stressful event sufficient to cause PTSD.

A November 1996 evaluation report from the Durham VA Medical 
Center (VAMC) was associated with the claims folder.  This 
report indicated the veteran was diagnosed as having PTSD, a 
panic disorder without agoraphobia, and a major depressive 
disorder in partial remission.  Although he had been a cook, 
the examiners found the veteran had experienced traumatic 
events while serving in Vietnam.  In this regard, the veteran 
was noted to have given a history of witnessing a friend 
being attacked with a knife by another soldier.  He was also 
observed to have endorsed moderate combat exposure such as 
being under enemy fire and being surrounded by the enemy.

A letter from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) was received in August 1998.  The 
USASCRUR indicated that it had enclosed a Morning Report 
submitted by the US Army Depot that showed that the veteran 
was sent to the U.S. Army Vietnam Patient Casualty Company on 
November 12, 1968.  The Operational Reports - Lessons Learned 
(OR-LLs) submitted by the 58th Field Depot, Qui Nhon, for the 
period ending January 31, 1968, and the US Army Depot for the 
period ending October 31, 1968 were also enclosed.  These 
units were noted to be the veteran's units of assignment 
during his service in Vietnam.

The OR-LLs of the 58th Field Depot indicated that, from 
December 1967 to January 1968, approximately 1,000 VC/NVA 
were killed in the Qui Nhon area.  It was also reported that 
"sniper incidents" increased from light to heavy during 
this period.  The OR-LLs of the US Army Depot showed that, on 
October 30, 1968, a barrel storage yard was "hit by a sapper 
unit."  While supplies were lost, there were no reported 
injuries.  Neither set of OR-LLs contained a reference to the 
veteran nor his alleged stressor of witnessing a fight 
between fellow service members.

The VA contracted QTC Medical Services (QTC) to provide an 
independent psychiatric examination to the veteran.  The 
examination was conducted in September 1998.  At that time, 
the veteran reported that he served as a cook in Vietnam, and 
that he did not actively engage in combat.  He did, however, 
claim to have experienced significant trauma during this 
period.  He said he saw multiple dead and wounded soldiers.  
However, the veteran indicated the most dramatic and 
significant incident was witnessing two fellow soldiers 
attack and nearly kill another soldier.  He stated that the 
incident occurred in the late fall of 1968, and that the 
attack had been the consequence of a racial slur.  He said he 
witnessed the event but was fearful of revealing it to anyone 
because of the threat of reprisal.  The examiner noted that 
service medical records referred to his experience of seeing 
a fight and his fear of divulging any details.  This was 
observed to have resulted in an acute phobic reaction.  
Following a mental status examination, the veteran was 
diagnosed as having PTSD.  The examiner found that the 
veteran's PTSD was "clearly and causally related" to his 
witnessing the aforementioned stressor.

Service connection for PSTSD was denied in January 1999.  
While the veteran's service medical records refer to his 
having a phobic reaction after witnessing an assault, the RO 
determined that there was no corroborative evidence that 
established that this incident actually occurred.  Moreover, 
the RO observed that the veteran had no other psychiatric 
complaints after he returned to the United States or during 
20 years with the Army Reserves.  The RO also found that the 
veteran's service personnel records failed to establish that 
he had been involved in combat.  A supplemental statement of 
the case was sent to the veteran in January 1999.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  In 
the instant case, the veteran has presented a claim for 
service connection for PTSD that is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  He has alleged a stressor which 
occurred in service, there is a diagnosis of PTSD, and a 
medical nexus between service and the current PTSD has been 
demonstrated.  Gaines v. West, 11 Vet. App. 353 (1998); See 
also Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) held that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  It is the Board's responsibility 
to weigh the evidence.  The Board also has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In that regard, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link established by medical evidence between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (effective March 7, 1997); See also 
Gaines.  

With regard to the third criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West); 38 C.F.R. § 3.304(f) (1998).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  Where, however, VA determines that the 
veteran did not engage in combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Instead, the record must contain service 
records or other independent credible evidence to corroborate 
the veteran's testimony as to the alleged stressor.  Cohen at 
142.  Those service records which are available must support 
and not contradict the veteran's lay testimony concerning the 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

In order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must make 
specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Cohen at 145.  
Here, the Board finds that the veteran was not engaged in 
combat during his service in Vietnam.

Nonetheless, the Board further holds that the veteran did 
experience a stressor that was unrelated to combat.  Again, 
the veteran has consistently identified his major stressor as 
witnessing two soldiers attack and nearly kill a fellow 
service member.  The Board finds persuasive the fact that 
this event was reported by the veteran in service and appears 
to have been the precipitating factor in his phobic reaction.  
The contemporaneous nature of the service medical records is 
credible and probative to show that the veteran witnessed an 
assault that took place over 30 years ago.  The Board 
recognizes, however, that there is no evidence documenting 
whether the aforementioned assault actually occurred.  There 
are also no findings that establish that the veteran 
witnessed the event.  Nevertheless, the evidence of record 
does seem to corroborate the accounts given by the veteran.  
Providing the veteran the benefit of the doubt, the Board 
concludes that the verification of the stressor as required 
by 38 C.F.R. § 3.304(f) has been obtained.

With regard to the medical evidence, the Board observes that 
the veteran meets the first prong of the regulatory 
requirement for PTSD.  Specifically, the September 1998 VA 
examination report shows that the veteran has been diagnosed 
as having PTSD.  The Board further notes that the veteran has 
consistently identified his stressor as witnessing a brutal 
fight between fellow service members.  To that extent, the VA 
examiner opined that the veteran's PTSD was "clearly and 
causally related" to his witnessing two soldiers attack and 
nearly kill a fellow service member.

In summary, the evidence shows that the veteran experienced a 
stressor while in service, that the veteran has a clear 
diagnosis of PTSD, and that a VA physician has given an 
opinion linking the veteran's PTSD with an experience that 
occurred in service.  Accordingly, the Board finds that PTSD 
was incurred in service.


ORDER

Entitlement to service connection for PTSD is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

